Case 2:16-cv-10253-DPH-EAS ECF No. 140, PageID.1740 Filed 11/23/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN




 Anthony Hart,

                                    Plaintiff(s),
 v.                                                     Case No. 2:16−cv−10253−DPH−EAS
                                                        Hon. Denise Page Hood
 Hillsdale, County of, et al.,

                                    Defendant(s),



                            NOTICE OF TELEPHONIC CONFERENCE

    PLEASE TAKE NOTICE that a telephonic conference has been scheduled before District
 Judge Denise Page Hood as follows:

        • STATUS CONFERENCE: December 14, 2020 at 10:00 AM

      The conference shall be initiated by the Court.

      If possible, please refrain from the use of cell phones. If a party wishes to be called at a
 number other than the one listed on the docket, please give that information to the party
 initiating the call.



                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                By: s/L. Saulsberry
                                                    Case Manager

 Dated: November 23, 2020
